Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 10/29/2021 in response to the Non-final rejection dated 06/29/2021.
Allowable Subject Matter
3. Claim 1, 13 and 16 are allowed. 
4. Claims 2-12, 14, 15, 17-20 are allowed as being dependent on the independent claim.
5. The following is an examiner's statement of reasons for allowance: Applicant’s arguments and claim amendments filed with the office on 10/29/2021 were fully considered and found to be persuasive and overcome the prior art.
The closest prior art of record, Fasolo et al (US 2014/0356162 A1) teaches, A wind power turbine control method, the wind power turbine having an electric machine, in turn having a stator, a rotor rotatable about an axis of rotation with respect to the stator, and a mechanical bearing assembly configured to couple the rotor in rotary manner to the stator; the stator having at least one winding to interact electromagnetically with the rotor; and the control method including the steps of: estimating at least one quantity selected from a group including a distance between the rotor and the stator, the variation over time in the distance, and misalignment between the rotor and stator; defining a localized additional magnetic force as a function of the 
In related art Krummel (US 2014/0239974 A1) teaches, A measuring kit for contactless measuring of the air gap distance between a frame mounted pole and core of a rotor includes a capacitance sensor which generates a signal proportional to the measured air gap, a panel meter in communication with the capacitance sensor which interprets the signal and displays the minimum air gap distance, an A/D converter also in communication with the capacitance sensor which converts the signal to a digitized signal, and a control panel which takes the digitized signal from the A/D converter, processes the digitized signal, and then displays the minimum air gap measurement. The control panel shows a graphic of the core and its surrounding poles to track the progress of the testing, and when the testing between the core and one of the surrounding poles is complete, the graphic of the pole tested visually darkens to indicate that portion of the test is complete.
Fasolo et al (US 2014/0356162 A1) and Krummel (US 2014/0239974 A1)  neither individually nor in combination fail to teach, or render obvious, “A measuring system for measuring a stator of a gearless wind power installation, the measuring system comprising ………..wherein the holding apparatus is configured to reversibly mount the air gap measuring unit on a rotor of the wind power installation and rotate with the rotor, wherein the distance sensor is configured to provide a signal indicative of a size of an air gap between the stator and the rotor, wherein the position determination unit is configured to be reversibly mounted on the rotor of the wind power installation and provide a signal indicative of a position of the position determination unit in a revolution direction of the rotor”, and “mounting a position 
The cited prior art fails to teach, anticipate or render obvious “A measuring system for measuring a stator of a gearless wind power installation, the measuring system comprising: an air gap measuring unit; and a position determination unit, wherein the air gap measuring unit has a holding apparatus and a distance sensor, wherein the holding apparatus is configured to reversibly mount the air gap measuring unit on a rotor of the wind power installation and rotate with the rotor, wherein the distance sensor is configured to provide a signal indicative of a size of an air gap between the stator and the rotor, wherein the position determination unit is configured to be reversibly mounted on the rotor of the wind power installation and provide a signal indicative of a position of the position determination unit in a revolution direction of the rotor, and wherein the measuring system is configured to capture signals from the distance sensor and from the position determination unit during a rotation of the rotor at a plurality of revolution positions” (as recited in the independent claim 1), and 
“A method for measuring a stator of a gearless wind power installation, wherein the method comprises: mounting an air gap measuring unit, which has a holding apparatus and a distance sensor, on a rotor of the wind power installation; mounting a position determination 
“A method for measuring a rotor of a gearless wind power installation, wherein the method comprises: mounting an air gap measuring unit on a rotor of the wind power installation, the air gap measuring unit having a holding apparatus and a single distance sensor; capturing signals from the single distance sensor during a rotation of the rotor at a plurality of revolution positions, wherein the signals are indicative of an air gap between the stator and the rotor; determining junctions between pole shoes of the rotor from the signal from the distance sensor; determining a distance value between the stator and the rotor for each pole shoe between each two adjacent junctions of the determined junctions; evaluating a roundness of the rotor on the basis of the distance value determined for each pole shoe; and removing the air gap measuring unit from the rotor” (as recited in the independent claim 16).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/
Primary Examiner, Art Unit 2858